Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites the limitation “wherein a material of the outer layer is softer, or exhibits a shore A hardness value that is higher, compared to a material of the inner core”. Applicant is reminded that on the Shore A hardness scale, higher values are harder than lower values. The present claim therefore recites an outer layer that is either softer or harder than the inner core. If this is intentional, then no correction is required.  
Claim 16 is objected to for the following informalities: claim 16 recites the limitation “the outer layer further comprises an antimicrobial, antibacterial, antifungal and/or antiviral agent(s)”. It appears that this is intended to be a Markush-style claim limitation, however the use of “and/or” at the end of a list raises a question as to what exactly is intended to be claimed. Examiner recommends rewriting this limitation in a Markush format.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the cartridge" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 only recites “the cartridge has a ballpoint tip or a felt tip or a fountain tip or any type of writing instrument tip”. Claim 1, upon which claim 19 depends, recites a writing tip. The inclusion of “any type of writing instrument tip” in claim 19 results in a claim that fails to further limit the writing tip of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perrin (GB 2401827, cited by Applicant).
Regarding claim 1, Perrin discloses a writing instrument (3) comprising a main body (3), a writing tip (See Fig. 1) and a cap (1 and 2), wherein the cap is designed to be secured on the main body such that the writing tip is covered by the cap (Fig. 2), wherein the cap comprises an inner core (2) and an outer layer (1), wherein a material of the outer layer is softer, or exhibits a shore A hardness value that is higher, compared to a material of the inner core (pg. 3, ll. 19-31).
Regarding claim 4, Perrin discloses a writing instrument according to claim 1, wherein the inner core of the cap is made of a plastic material (polypropylene, pg. 3, ll. 27-29).
Regarding claim 5, Perrin discloses a writing instrument according to claim 4, wherein the inner core of the cap is made of a hard plastic material (polypropylene, pg. 3, ll. 27-29).
Regarding claim 6, Perrin discloses a writing instrument according to claim 5, wherein the inner core of the cap is made of a semicrystalline polymer and/or mixtures thereof (polypropylene, pg. 3, ll. 27-29).
Regarding claim 7, Perrin discloses a writing instrument according to claim 1, wherein the inner core of the cap is made of a material having a shrinkage rate upon cooling from 0.2% to 2.0% (polypropylene, pg. 3, ll. 27-29).
Regarding claim 8, Perrin discloses a writing instrument according to claim 7, wherein the inner core of the cap is made of a material having a shrinkage rate upon cooling from 0.8% to 2.0% (polypropylene, pg. 3, ll. 27-29).
Regarding claim 9, Perrin discloses a writing instrument according to claim 1, wherein the inner core of the cap is made of polyamide (PA), polyethylene terephthalate (PET), polybutylene terephthalate (PBT) and/or polypropylene (PP) (polypropylene, pg. 3, ll. 27-29). 
Regarding claim 10, Perrin discloses a writing instrument according to claim 1, wherein the outer layer covers the outer surface of the inner core completely or by at least 80% or 90% (Fig. 4a).
Regarding claim 11, Perrin discloses a writing instrument according to claim 1, wherein the outer layer is made of a material exhibiting shore A hardness value of less than 100 (silicone elastomers, pg. 3, ll. 24-25).
Regarding claim 12, Perrin discloses a writing instrument according to claim 11, wherein the outer layer is made of a hypoallergenic and/or biocompatible material (silicone elastomers, pg. 3, ll. 24-25).
Regarding claim 13, Perrin discloses a writing instrument according to claim 1, wherein the outer layer is made of silicone rubber (silicone elastomers, pg. 3, ll. 24-25).
Regarding claim 14, Perrin discloses a writing instrument according to claim 11, wherein the outer layer is made of a material having shore A hardness 20A to 80A (silicone elastomers, pg. 3, ll. 24-25). 
Regarding claim 15, Perrin discloses a writing instrument according to claim 14, wherein the outer layer is made of a material having shore A hardness 30A to 50A (silicone elastomers, pg. 3, ll. 24-25).
Regarding claims 17 and 18, Perrin discloses a writing instrument according to claim 1, wherein the cap is manufactured by using a two stage injection molding process, wherein in a first stage, plastic melt is injected in an inner core mold, and wherein in a second stage, liquid material is injected into a mold in which the inner core has been placed or that the outer layer is overmoulded.
Claims 17 and 18 are product-by-process claims. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). In this case, the claimed processes for making the writing instrument of claim 1 would not result in a product that is different from that disclosed by Perrin. Claims 17 and 18 are therefore anticipated by Perrin.
Regarding claim 19, Perrin discloses a writing instrument according to claim 1, wherein the cartridge has a ballpoint tip or a felt tip or a fountain tip or any type of writing instrument tip (pg. 4, ll. 7-9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrin.
Regarding claim 2, Perrin teaches a writing instrument according to claim 1, but does not teach at least one cartridge containing an ink, a colorant, or a mixture of ink or colorant and a solvent.
Official Notice is taken that it is extraordinarily well known to provide a writing instrument with a cartridge containing an ink, colorant or a mixture of ink or colorant and a solvent, e.g., a typical ball point pen.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the writing instrument of Perrin with at least one cartridge containing an ink, a colorant, or a mixture of ink or colorant and a solvent, wherein doing so would merely be using well-known means of providing a writing instrument with a writing fluid.
Regarding claim 3, Perrin teaches a writing instrument according to claim 1, but does not teach that the inner core of the cap and the main body of the writing instrument are designed to form an air-tight or almost air- tight connection in order to encapsulate the writing tip, such that it prevents or reduces evaporation of the solvent, ink or colorant when volatile.
However, Perrin does teach that the cap is snap fit onto an end of the writing instrument (pg. 3, ll. 3-6). One of ordinary skill would expect this snap fit to be air tight enough to reduce the evaporation of a solvent, ink or colorant.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the writing instrument of Perrin such that the inner core of the cap and the main body of the writing instrument are designed to form an air-tight or almost air- tight connection in order to encapsulate the writing tip, such that it prevents or reduces evaporation of the solvent, ink or colorant when volatile, wherein doing so would merely be a matter of using the snap fit taught by Perrin.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrin as applied to claim 1 above, and further in view of Boyd (US 2013/0038579).
Regarding claim 16, Perrin teaches a writing instrument according to claim 1, but does not teach that the outer layer further comprises an antimicrobial, antibacterial, antifungal and/or antiviral agent(s). 
Boyd teaches a writing instrument with an outer layer (22) that further comprises an antimicrobial, antibacterial, antifungal and/or antiviral agent(s) (copper, ¶0015).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the outer layer of Perrin with an antimicrobial, antibacterial, antifungal and/or antiviral agent(s) such as the copper taught by Boyd for the purpose of enabling the cap to be used as a stylus for capacitive touchscreens (Boyd, ¶0015).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrin as applied to claim 1 above, and further in view of Marynissen (US 4765767).
Regarding claim 20, Perrin teaches a writing instrument according to claim 1, but does not teach that the outer layer has the same color as the ink or colorant of the writing instrument.
Marynissen teaches a pen with a cap (14) that has the same color as the ink or colorant of the writing instrument (col. 6, ll. 10-13).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the outer layer of Perrin such that it has the same color as the ink or colorant of the writing instrument as taught by Marynissen for the purpose of enabling a user to identify the color of ink in the pen (Marynissen, col. 6, ll. 10-13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 7131785 and US Patent Application Publication No. 2012/0246880 are cited as being directed to the state of the art of two-layer pen caps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754